

116 HR 5147 IH: Worker’s Choice Act of 2019
U.S. House of Representatives
2019-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5147IN THE HOUSE OF REPRESENTATIVESNovember 18, 2019Mr. Johnson of South Dakota (for himself, Mr. Murphy of North Carolina, and Mr. David P. Roe of Tennessee) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the National Labor Relations Act to repeal exclusive representation, to remove any
			 requirement that individual employees join or pay dues or fees to labor
			 organizations, and for other purposes.
	
 1.Short titleThis Act may be cited as the Worker’s Choice Act of 2019. 2.Amendments to the National Labor Relations Act (a)Employee rightsSection 7 of the National Labor Relations Act (29 U.S.C. 157) is amended by striking except to and all that follows through authorized in section 8(a)(3).
 (b)Unfair labor practice for employerParagraph (3) of section 8(a) of the National Labor Relations Act (29 U.S.C. 158(a)) is amended by striking : Provided, That and all that follows through retaining membership.
 (c)Unfair labor practice for labor organizationSection 8(b) of the National Labor Relations Act (29 U.S.C. 158(b)) is amended— (1)in paragraph (1)—
 (A)by inserting interfere with, before restrain; and (B)by inserting (except that an employee can resign at any time effective immediately) after membership therein in subparagraph (A);
 (2)in paragraph (2), by striking or to discriminate and all that follows through retaining membership; (3)in paragraph (5)—
 (A)by striking covered by an agreement authorized under subsection (a)(3); (B)by striking becoming a member of and inserting being represented by;
 (C)by striking the period after circumstances, and by inserting to defray the costs of collective bargaining under section 8(d) after all the circumstances; and (D)by striking In making such and all that follows through the employees affected.
 (d)Employee representationSection 9 of the National Labor Relations Act (29 U.S.C. 159) is amended— (1)by amending subsection (a) to read as follows:
					
						(a)
 (1)A representative designated or selected for the purposes of collective bargaining by the affirmative vote of a majority of all the employees in a unit appropriate for such purposes shall be the only collective representative of employees in such unit for the purposes of collective bargaining in respect to rates of pay, wages, hours of employment, or other conditions of employment for employees who elect to work under the terms and conditions of a collective-bargaining agreement negotiated by such collective representative.
 (2)A collective representative may represent only those employees who have affirmatively designated or selected such representation. Any employee designation or selection under this subsection shall be in writing, shall state in prominent type that such designation or selection is revocable at any time, shall be signed by the employee and delivered to both the employer and the collective representative, and shall provide in prominent type that no financial obligation can be imposed on account of the collective representation of the employee after the date of any revocation of collective representation.
 (3)The terms and conditions of employment set out in any collective-bargaining agreement negotiated by a collective representative designated or selected under this subsection shall apply only to those employees who affirmatively elect in writing to accept such terms and conditions of employment: Provided, That any individual employee or a group of employees who have elected to accept such terms and conditions of employment shall have the nonwaivable right at any time to present grievances to their employer and to have such grievances adjusted, without the intervention of the collective representative, as long as the adjustment is not inconsistent with the terms of the collective-bargaining agreement then in effect for that employee or group of employees: Provided further, That the collective representative of such employee or group of employees has been given an opportunity to be present at such adjustment. Individual employees who do not affirmatively elect in writing to accept the terms and conditions set out in a collective-bargaining agreement may accept any other terms and conditions of employment mutually acceptable to them and the employer.; and
 (2)by striking subsection (e). 